Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-12, 15, 30-31, 36-40 and 42-46 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Ko et al. (US 2013/0121266).
Regarding claim 11, Ko discloses a method for sending signaling information (para. 130, first sentence; note: cell-specific signaling), comprising: sending signaling information (para. 130); wherein the signaling information comprises information about a correspondence between a sequence parameter and a time domain symbol (para. 134, first two sentences; note: a GH or SH parameter being true means a sequence group index of a base sequence of a reference signal 
Regarding claim 12, Ko discloses the method of claim 11, wherein the information about the correspondence between the sequence parameter and the time domain symbol comprises the sequence parameter hopping once every R3 time domain symbols; wherein R3 is an integer (para. 134, first two sentences; note: a GH or SH parameter being true means a sequence group index of a base sequence of a reference signal (DMRS) changes every slot where a slot is 7 symbols (i.e., change at every first symbol of a slot) – fig. 3).
Regarding claim 15, Ko discloses a method for receiving signaling information (para. 130, first sentence; note: cell-specific signaling), comprising: receiving signaling information (para. 130); and determining, according to the signaling information, information about a correspondence between a sequence parameter and a time domain symbol (para. 134, first two sentences; note: a GH or SH parameter being true means a sequence group index of a base sequence of a reference signal (DMRS) changes every slot where a slot is 7 symbols (i.e., change at every first symbol of a slot) – fig. 3).
Regarding claim 30, Ko discloses a device (fig. 1, item 11) for sending signaling information (para. 130, first sentence; note: cell-specific signaling), comprising: a processor and a memory (fig. 17), wherein the processor is configured to execute programs stored in the memory to implement the method for receiving signaling information of claim 11 (para. 151 and 153).
Regarding claim 31, Ko discloses a device (figs. 1 and 17, UE) for receiving signaling information (para. 130, first sentence; note: cell-specific signaling), comprising: a reception module (item 930), configured to receive signaling information (para. 130); and a determination 
Regarding claim 36, Ko discloses the method of claim 12, wherein R3 comprises: R3 is less than or equal to N, wherein N is a number of time domain symbols comprised by a channel or a signal in one time unit (fig. 3; note: N=7 symbols per slot), and the channel or the signal is a channel or a signal corresponding to the signaling information (fig. 8; paras. 114 and 134; note: the signaling is related to a DMRS transmission on a PUSCH for a slot).
Regarding claim 37, Ko discloses the method of claim 11, wherein the information about the correspondence between the sequence parameter and the time domain symbol comprises: information about whether the sequence parameter changes on R2 time domain symbols (para. 134; note: GH or SH parameter being true means a sequence group index of a base sequence of a reference signal (DMRS) changes every slot of 7 symbols – fig. 3); wherein R2 is equal to N, wherein N is a number of time domain symbols comprised by a channel or a signal in one time unit (fig. 3; note: N=7 symbols per slot), and the channel or the signal is a channel or a signal corresponding to the signaling information (fig. 8; paras. 114 and 134; note: the signaling is related to a DMRS transmission on a PUSCH for a slot).
Regarding claim 38, Ko discloses the method of claim 36, wherein the one time unit is one slot (paras. 134 and figs. 3 and 8).
Regarding claim 39, Ko discloses the method of claim 11, wherein the sequence parameter comprises at least one of: a sequence group number or a sequence number (para. 134; note: sequence group index).
Regarding claim 40, Ko discloses the method of claim 15, wherein the information about the correspondence between the sequence parameter and the time domain symbol comprises: the sequence parameter hopping once every R3 time domain symbols; wherein R3 is an integer (para. 134, first two sentences; note: a GH or SH parameter being true means a sequence group index of a base sequence of a reference signal (DMRS) changes every slot where a slot is 7 symbols (i.e., change at every first symbol of a slot) – fig. 3).
Regarding claim 42, Ko discloses the method of claim 40, wherein R3 comprises: R3 is less than or equal to N, wherein N is a number of time domain symbols comprised by a channel or a signal in one time unit (fig. 3; note: N=7 symbols per slot), and the channel or the signal is a channel or a signal corresponding to the signaling information (fig. 8; paras. 114 and 134; note: the signaling is related to a DMRS transmission on a PUSCH for a slot).
Regarding claim 43, Ko discloses the method of claim 15, wherein the information about the correspondence between the sequence parameter and the time domain symbol comprises: information about whether the sequence parameter changes on R2 time domain symbols (para. 134; note: GH or SH parameter being true means a sequence group index of a base sequence of a reference signal (DMRS) changes every slot of 7 symbols – fig. 3); wherein R2 is equal to N, wherein N is a number of time domain symbols comprised by a channel or a signal in one time unit (fig. 3; note: N=7 symbols per slot), and the channel or the signal is a channel or a signal corresponding to the signaling information (fig. 8; paras. 114 and 134; note: the signaling is related to a DMRS transmission on a PUSCH for a slot).
Regarding claim 44, Ko discloses the method of claim 42, wherein the one time unit is one slot (paras. 134 and figs. 3 and 8).
Regarding claim 45, Ko discloses the method of claim 15, wherein the sequence parameter comprises at least one of: a sequence group number or a sequence number (para. 134; note: sequence group index).
Regarding claim 46, Ko discloses the method of claim 41, wherein the sequence parameter comprises a sequence parameter of a sequence of the channel or the signal (para. 134; note: sequence group index for a reference signal DMRS of the channel).

Allowable Subject Matter
Claims 13, 41 and 47-49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462